Filed 11/30/20 P. v. Gallagher CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C091002

                   Plaintiff and Respondent,                                    (Super. Ct. Nos. 18CF02493,
                                                                                 18CF07133, & 19CF03390)
         v.

JUSTIS MICHAEL GALLAGHER,

                   Defendant and Appellant.




         Appointed counsel for defendant Justis Michael Gallagher has filed an opening
brief that sets forth the facts of the case and asks this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a disposition
more favorable to defendant, we affirm the judgment.
                                                  BACKGROUND
         On September 12, 2018, defendant pleaded guilty to possession of a controlled
substance, Xanax (Health & Saf. Code, § 11375, subd. (b)(1)). On March 20, 2019, he

                                                             1
pleaded guilty in another case to residential burglary (Pen. Code, § 459).1 On May 30,
2019, defendant was charged in a third case with assault by means of force likely to
produce great bodily injury (§ 245, subd. (a)(4)). It was also alleged in this case
defendant had a prior strike (§§ 667, 1170.12). In a global plea agreement, defendant
pleaded no contest to assault likely to cause great bodily injury and settled all three cases.
        The trial court sentenced defendant to six years for burglary and one year for
assault for a total term of seven years. The court also imposed three years concurrent for
possession of a controlled substance.
        Defendant timely appealed in all three cases. The trial court denied defendant’s
request for a certificate of probable cause.
                                        DISCUSSION
        Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court to review the record and determine whether
there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was
advised by counsel of the right to file a supplemental brief within 30 days of the date of
filing of the opening brief. More than 30 days elapsed, and we received no
communication from defendant. Having undertaken an examination of the entire record,
we find no arguable error that would result in a disposition more favorable to defendant.




1   Undesignated statutory references are to the Penal Code.

                                               2
                                  DISPOSITION
      The judgment is affirmed.



                                            /s/
                                           HOCH, J.



We concur:



 /s/
ROBIE, Acting P. J.



 /s/
MURRAY, J.




                                       3